DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 18 October 2021 containing arguments.
Claims 1-8 are pending.
The previous rejections have been maintained.  The rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lokhandwala (US 6,190,536) in view of Kurukchi (US 2018/0170839).
Regarding claims 1 and 6, Lokhandwala teaches separating a light ends stream from a fractionator comprising three or more carbon atoms in a main absorption unit to produce a stream rich in hydrocarbons containing C3+ and a stream lean in C3+ (lighter vapor portion) (column 4, lines 30-52), separating the stream lean in hydrocarbons containing C3+ in a membrane unit to produce a permeate enriched in C2+ (Examiner notes that Lokhandwala teaches the membrane can be selective for all C3+ over hydrogen –see column 11, lines 4-5) and a retentate stream (column 4, lines 30-60 and column 10, lines 22-45 and column 11, lines 4-5). Lokhandwala teaches separating the C3+ rich stream from absorption step to any appropriate destination (column 10, lines 1-21).
Lokhandwala does not explicitly disclose what fractions are recovered, or use of debutanizer, depropanizer, gasoline column, or propane splitting column.
However, Kurukchi teaches a similar process for separating refinery off gases.  Kurukchi teaches sending absorption bottoms to a debutanizer to recover products [0013], which would inherently include butane and gasoline.
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the Lokhandwala absorption bottoms to the debutanizer of Kurukchi, in order to obtain the desired butane and gasoline product fractions.
Regarding claims 2-3, Lokhandwala teaches feeding permeate C3+ stream back to the main fractionator or separation columns such as debutanizers and depropanizers (column 14, lines 7-25).
Regarding claim 4, Lokhandwala teaches that the absorption step may take place in two absorbers using first unstabilized gasoline, followed by sponge oil to absorb heavier hydrocarbons (column 15, lines 1-5).
Regarding claims 7-8, Lokhandwala teaches combining light ends (lpg/fuel gas stream) from a fractionator comprising C3+ with permeate to form a combined stream (column 14, lines 6-25 and column 4, line 30-60), separating the combined stream in main absorption unit to produce a stream rich in C3+ an a stream lean in C3+ (column 4, lines 30-60), separating an at least partially condensed stream lean in C3+ hydrocarbon in a cold separator to produce a liquid and vapor stream (column 15, lines 6-20), sending the vapor stream to membrane to produce permeate and retentate (column 15, lines 1-65).  Lokhandwala teaches the membrane separations occur at ambient temperatures (see tables 1-4).  Examiner additionally notes that it would have been obvious to the person having ordinary skill in the art to have appropriately adjusted the temperature of the vapor feed to the membrane, in order to obtain the desired conditions and separation.  
Lokhandwala does not explicitly disclose what fractions are recovered, or use of debutanizer, depropanizer, gasoline column, or propane splitting column.
However, Kurukchi teaches a similar process for separating refinery off gases.  Kurukchi teaches sending absorption bottoms to a debutanizer to recover products [0013], which would inherently include butane and gasoline.
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the Lokhandwala absorption bottoms to the debutanizer of Kurukchi, in order to obtain the desired butane and gasoline product fractions.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lokhandwala (US 6,190,536) in view of Kurukchi (US 2018/0170839) as applied to claims 1 above, and further in view of Nicholas (US 4,836,833).
Regarding claim 5, the previous combination teaches the limitations of claim 1, as discussed above.  
The previous combination does not explicitly disclose carbon dioxide removal prior to membrane separation step.
However, Nicholas teaches a similar process for recovering high purity hydrogen from fuel gases.  Nicholas teaches a unit to remove carbon dioxide, prior to membrane separation, in order to obtain high purity hydrogen (column 2, lines 25-55).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Nicholas carbon dioxide removal step, in order to obtain higher purity hydrogen gas.  
Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s argument to be:
Kurukchi states the bottom stream from tower 38 is a C5+ liquid stream, which would not inherently contain butane or necessarily gasoline.  
In response to Applicant’s argument, Kurukchi teaches sending C3+ liquid bottoms to a debutanizer to provide a C5+ liquid gasoline product and LPG product [0013].  The LPG product would include propane, butane, and propylene (C3/C4 compounds recovered [0013]).  It is not seen where Applicant has distinguished the claim limitations in this regard.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,548,619 – teaches recovery of off glass with absorption, membrane separation, and debutanizer
US 5,082,481 – teaches carbon dioxide removal from cracked gases
US 5,452,581 – teaches separation of gases in olefins plant
US 6,723,231 – teaches separation of FCC gas products using membrane and absorption
US 2016/0368841 – teaches recovery of FCC fuel gas with absorption
US 2016/0130512 – teaches absorptive recovery of C3+ gases
US 5,979,178 – teaches gas separation including carbon dioxide removal
US 2007/0232847 – teaches membrane separation to recover C3+ LPG
US 4,654,063 – teaches membrane separation of gas mixtures
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE STEIN/Primary Examiner, Art Unit 1771